West, J.,
dissenting. — By Section 10 of Article XII of the Constitution, special tax school districts are authorized to levy and collect district school taxes “not exceeding three mills on the dollar in any one year” on the taxable property of the district “for the exclusive use of public free schools within the district.”
The language of this section, namely, “for the exclusive use of public free schools within the district,” is construed in the following section of the Constitution to mean “for building or repairing school houses, for the purchase of school libraries and text books, for salaries of teachers, and for other educational purposes.”
The section which authorizes the bonding of special tax school districts, namely, Section 17 of Article XII, proposed by the Legislature of 1911 and ratified at the *508general election 1912, provided-for-the issuance of bonds “for the exclusive use- of public free schools within any such special tax school district.” This is precisely the language used in the former section.- There is no limit prescribed' for the amount of bonds to be issued by such district except indirectly by limiting the millage to “not to exceed five mills on the dollar in any one year” for the purpose of raising funds “for the payment of the interest and redemption -of such bonds.”
Row, since in the former section moneys derived by taxation “for the exclusive use of public free schools within the district” may be expended, among other things, “for salaries of teachers,” where does a court get the authority to say that moneys derived from the sale of bonds of such districts “for the exclusive use of public free schools within such special tax school district” may not be used for the payment of “salaries of teachers” and can only be used, according to the opinion, for “the acquisition or improvement of school houses, etc., the life or duration of which would have some relation to or coincidence with the period during which the bonds are to run?”
According to the opinion in this case ■ funds derived from taxation direct in a school district “for the exclusive use of public free schools within the district,” may be expended in the district, among other purposes, for the “purchase of school libraries” or for “text books” or for “salaries of teachers” or for “other educational purposes,” as expressly provided in the Constitution itself; but on the other hand, funds derived from the sale of the bonds for identically the same purpose, namely, “for the exclusive use of public free schools within any such special tax school district,” which bonds are to be paid by *509taxation upon property within the district, may not be expended for “salaries of teachers,” . and, presumably, therefore, may not be .expended for the purchase of “school libraries” or for “text books” or for other like purposes, the result of which holding is that these items of expense, along with the item of “salaries of teachers,” are within the meaning of the expression “for the exclusive use of public free schools” in one instance and without the meaning of the same expression in the other instance.
It seems to me, where identical language is employed in two sections of the Constitution on the same subject and its meaning is expressly defined in the first instance, that in the latter, which is a subsequent enactment, the Legislature and the people in adopting it must have intended to say the same -thing that they said in the former, otherwise why employ identical words, the meaning of which were defined by the Constitution itself? Of course, the period of employment of a teacher may be in a sense temporary and the “improvement of school houses” may be in a sense permanent,. but in reality the work of the teacher is more permanent than the house, and the need of the teacher more imperative.
■But we are not dealing with questions of policy — with that this court has nothing to do. We are dealing with the question of the meaning of language, and the view I entertain is that where precisely the same language is employed twice in the same instrument on the same subject it should be-held t'o mean the same, thing, and especially so when it-has been defined by those who employed it.